Appeal (1) from a .judgment (designated in the notice of appeal as an order) of the Domestic Relations Court of the City of New York, Children’s Court Division, Queens County, entered July 7, 1958 adjudging appellant Charles Smith to be a delinquent child and committing him to the New York State Training School for Boys, and (2) from an order of said court entered September 3, 1958 denying a motion to vacate the adjudication of delinquency and to dismiss the petition, or in the alternative for a rehearing. Judgment unanimously affirmed. No opinion. Appeal from order dismissed. The order is not final and is therefore not appealable (N. Y. City Dom. Rel. Ct. Act, § 58). The order insofar as it denied the motion for a new hearing has been reviewed on the appeal from the judgment (cf. Civ. Prac. Act, § 580). Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.